Filed 7/15/22 P. v. Vega CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b.) This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B316987

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. GA051544)
           v.

 ANGEL LOUIS VEGA, JR.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Jared D. Moses, Judge. Affirmed.
      Deborah L. Hawkins, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Peggy Z. Huang, Deputy
Attorneys General, for Plaintiff and Respondent.
       In 2003, a jury convicted defendant and appellant
Angel Louis Vega, Jr. of second degree murder and further found
that in committing the offense, Vega personally used a deadly
weapon. In 2021, Vega petitioned the trial court for resentencing
under Penal Code1 section 1170.95 (now section 1172.6). The
trial court denied Vega’s petition because Vega was the actual
killer and the case did not involve a theory of imputed malice.
       We affirm the trial court’s order denying Vega’s
resentencing petition. As a matter of law, the record of conviction
reveals that Vega is ineligible for resentencing because he
was not convicted of murder based on felony murder, the natural
and probable consequences doctrine, or any other theory under
which malice was imputed to him based solely on his
participation in a crime. (§ 1172.6, subd. (a)(1).) Although the
trial court erred in not appointing counsel for Vega, the error was
harmless because Vega is ineligible for resentencing as a matter
of law.

                          BACKGROUND
      In 2003, Vega resided in a trailer in Rosemead with his
father, grandmother, and father’s cousin, Mario Olivarria.
(People v. Vega (Feb. 25, 2005, B172317) [nonpub. opn.] [2005
Cal.App.Lexis 1662 at p. *2].) Vega carried a five-inch fixed-
blade knife. (Ibid.) On November 23, 2002, Vega and Olivarria
argued. (Id. at p. *3.) Following the argument, Vega stabbed
Olivarria, who suffered 18 stab wounds. (Ibid.) On December 7,
2002, Olivarria died of complications from the wounds. (Ibid.)




      1   Unspecified statutory citations are to the Penal Code.




                                     2
       On May 27, 2003, the District Attorney charged Vega with
murdering Olivarria. On November 3, 2003, the jury found Vega
guilty of second degree murder and found true the allegation that
Vega personally used a dangerous and deadly weapon within the
meaning of section 12022, subdivision (b)(1). On December 29,
2003, the trial court sentenced Vega to 15 years to life in prison
with an additional year for the personal use of a dangerous and
deadly weapon, totaling 16 years.
       The trial court instructed the jury that to convict Vega of
murder, the jury had to find he acted with malice aforethought.2
The court defined both express and implied malice. The jury
instructions distinguished murder from manslaughter as follows:
“[M]urder requires malice while manslaughter does not.” The
trial court did not instruct the jury on the felony murder or the
natural and probable consequences doctrines. As noted, the jury
convicted Vega of second degree murder.
       On October 18, 2021, Vega filed a petition for resentencing
under section 1170.95 (now section 1172.6). Vega requested the
trial court appoint counsel to represent him. The resentencing
court denied Vega’s petition because the jury found Vega was the
actual killer and did not convict him under felony-murder or the
natural and probable consequences doctrine. The resentencing
court did not appoint counsel for Vega. Vega timely appealed.




      2  We granted the Attorney General’s request to take
judicial notice of the trial court’s jury instructions and the verdict
form.




                                     3
                          DISCUSSION
       In his appeal, Vega argues he was erroneously deprived of
counsel and counsel would have aided him in determining
whether the natural and probable consequences doctrine applied
to his conviction. Vega offers no theory under which the natural
and probable consequences doctrine could apply to this case, and
we conclude, as a matter of law, it does not.
       To be convicted of murder, a jury ordinarily must find that
the defendant acted with the requisite mental state, known as
“ ‘malice aforethought.’ ” (People v. Chun (2009) 45 Cal.4th 1172,
1181, quoting § 187, subd. (a).) In Senate Bill No. 1437 (2017–
2018 Reg. Sess.) (Senate Bill No. 1437), the Legislature amended
section 188 to provide that “[e]xcept as stated in subdivision (e) of
Section 189, [an exception inapplicable to this case], in order to
be convicted of murder, a principal in a crime shall act with
malice aforethought. Malice shall not be imputed to a person
based solely on his or her participation in a crime.” (Stats. 2018,
ch. 1015, § 2.) Senate Bill No. 1437 effectively “ ‘eliminates
natural and probable consequences liability for first and second
degree murder.’ [Citation.]”3 (People v. Garrison, supra,
73 Cal.App.5th at p. 742.)
       Section 1172.6 allows a person convicted of murder under
the natural and probable consequences theory to petition the trial
court that sentenced him or her for a resentencing hearing. As
part of his or her petition, the petitioner must show that he or

      3 Senate Bill No. 1437 also made changes to the felony-
murder doctrine. (People v. Garrison (2021) 73 Cal.App.5th 735,
741.) Those changes are not relevant to this appeal because the
jury was not instructed on that doctrine and Vega makes no
argument with respect to the felony-murder doctrine.




                                     4
she “could not presently be convicted of murder or attempted
murder because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1172.6, subd. (a)(3).) The petitioner may
also request that the court appoint counsel. (Id., subd. (b)(1)(C).)
        In People v. Gentile (2020) 10 Cal.5th 830 (Gentile), the
California Supreme Court held that Senate Bill No. 1437 “bars a
defendant from being convicted of second degree murder under a
theory that the defendant aided and abetted a crime, the natural
and probable consequence of which was murder.” (Gentile, at
p. 843.) As the court explained, “Murder, whether in the first or
second degree, requires malice aforethought. (§ 187.) Malice can
be express or implied. It is express when there is a manifest
intent to kill (§ 188, subd. (a)(1)); it is implied if someone kills
with ‘no considerable provocation . . . or when the circumstances
attending the killing show an abandoned and malignant heart’
(§ 188, subd. (a)(2)). When a person directly perpetrates a killing,
it is the perpetrator who must possess such malice.” (Gentile, at
p. 844.)
        Turning to the case before us, the jury instructions
required the jury to find Vega had malice aforethought to find
him guilty of second degree murder. The jury received no
instruction that it could convict Vega because he participated in a
target crime the natural and probable consequence of which was
murder. The jury therefore could not have relied on a natural
and probable consequence theory to convict him. The jury
convicted defendant as the actual killer under a theory of malice
based on his own actions and mens rea, not the actions of another
person imputed to him. Because the instructions provide no
basis from which the jury could have convicted him based upon a
now invalid theory, Vega is ineligible for resentencing relief.




                                    5
(Gentile, supra, 10 Cal.5th at p. 848 [“Senate Bill 1437 does not
eliminate direct aiding and abetting liability for murder because
a direct aider and abettor to murder must possess malice
aforethought.”]; People v. Coley (2022) 77 Cal.App.5th 539, 548
[affirming denial of resentencing petition on attempted murder
where jurors not instructed on natural and probable
consequences doctrine]; People v. Estrada (2022) 77 Cal.App.5th
941, 945 [trial court’s denial of petition is proper where record
shows petitioner acted with malice].)
       Finally, although we agree with Vega’s contention that the
resentencing trial court erroneously denied his petition without
appointing counsel to represent him, Vega has not, however,
demonstrated prejudice.
       In People v. Lewis (2021) 11 Cal.5th 952 (Lewis), our high
court held that former section 1170.95 subdivision (c) requires
“that counsel be appointed upon the filing of a facially sufficient
petition.” (Lewis, at p. 970.) Lewis also held the failure to
appoint counsel does not violate a petitioner’s constitutional right
and is only an error of state statutory law, to which the Watson4
harmless error standard applies. (Lewis, at p. 973.) Under the
Watson harmless error standard, the petitioner has the burden of
proof to “ ‘demonstrate there is a reasonable probability that in
the absence of the error he . . . would have obtained a more
favorable result.’ ” (Lewis, at pp. 973–974.)
       Lewis further held that trial courts can consider the record
of conviction in determining whether a defendant has made a
prima facie case for resentencing. (Lewis, supra, 11 Cal.5th at
p. 971 [“The record of conviction will necessarily inform the trial


      4   People v. Watson (1956) 46 Cal.2d 818.




                                    6
court’s prima facie inquiry under [former] section 1170.95,
allowing the court to distinguish petitions with potential merit
from those that are clearly meritless.”]). Because the record of
conviction demonstrates that, as a matter of law, Vega was
ineligible for resentencing, the resentencing trial court’s failure to
appoint counsel for Vega counsel was harmless error. (See Lewis,
at p. 974.)

                          DISPOSITION
      The order denying Vega’s petition for resentencing is
affirmed.
      NOT TO BE PUBLISHED.



                                            BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                     7